Citation Nr: 0711830	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to 
service-connected left knee and leg disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to March 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

To support his claim, the veteran testified at a video 
conference hearing at the RO in February 2006 before the 
undersigned Veterans Law Judge of the Board.


FINDING OF FACT

The veteran did not have a chronic low back disorder during 
service or even for several years after his discharge from 
the military, and there is no medical nexus evidence 
etiologically linking his low back disorder to his military 
service, including by way of his already service-connected 
left knee and leg disabilities.


CONCLUSION OF LAW

The veteran does not have a low back disorder as a result of 
a disease or an injury incurred in or aggravated by his 
active military service, that may be presumed to have been 
incurred in service, or that is proximately due to or a 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)], imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Here, 
in August 2004 and September 2005 letters, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
in his possession pertaining to his claim.  The August 2004 
letter informed him of the type of evidence needed to 
establish a successful claim for secondary service connection 
- the specific basis on which he is alleging entitlement to 
additional VA benefits for his low back disorder.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the August 2004 letter was sent to 
the veteran before the RO's initial decision in October 2004.  
Consequently, there was no error in the timing of the 
VCAA notice because it preceded the RO's initial adjudication 
of the claim.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating that, even in cases where there was no 
VCAA notice until after the initial adjudication of the 
claim, unlike here where it was before, the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records (SMRs), private medical records, VA 
treatment and examination reports, and a transcript of his 
hearing.  In response to the August 2004 VCAA letter, he 
indicated he had no other treatment records to submit.  
The September 2005 letter also notified him of the type of 
evidence that would establish a presumptive grant of service 
connection for a chronic condition, such as arthritis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That letter was sent subsequent to the May 2005 SOC.  But he 
has not indicated that he has any further evidence to submit 
and he was given an opportunity to do so at his February 2006 
hearing.  When specifically asked during the hearing whether 
any of his doctors had indicated his low back disorder was 
caused by his already service-connected left knee and leg 
disabilities, he initially responded that some had said these 
conditions "could be" related because of him having to 
alter his gait.  


But after further questioning, he said these doctors (who he 
had seen at the local VA Medical Center (VAMC) in Manchester 
during 1997/98), "stopped short" of actually making this 
linkage between his low back and left knee and leg 
disabilities and did not want to commit to giving this nexus 
opinion.  The veteran all but indicated it was unlikely they 
would submit supporting statements on his behalf.  See 
hearing transcript, pgs. 5-7.  So the Board finds that the 
duty to assist has been met since it does not appear that, by 
the veteran's own admission, even were the Board to request 
comment from these doctors, anything would come of it.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).

The VCAA's provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against his claim 
for service connection, any question in regards to an 
appropriate downstream disability rating or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of his case on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).




Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection is permissible, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The primary basis of the veteran's claim - which he 
reiterated during his February 2006 hearing, is that his low 
back disorder resulted from having to alter his gait due to 
the impairment attributable to his service-connected left 
knee and leg disabilities.  So his claim is predicated 
principally on the notion of secondary service connection, as 
opposed to direct service connection.  But just for 
completeness, the Board will evaluate his claim under both 
potential theories of entitlement.  See EF v. Derwinski, 1 
Vet App 324 (1991).

The veteran's service medical records show a history of 
problems relating primarily to his left knee.  In a report of 
medical history associated with his October 1994 Medical 
Board, he indicated problems with recurrent back pain.  
Further explaining this, a continuation form was attached, 
upon which he reported ongoing muscle spasms in his lower and 
upper back, relieved with rest.  However, there were no 
physical findings at that time relating to a back condition.  
The Medical Board report indicated he was to be discharged.  
He was found not medically capable of performing under his 
occupational specialty by reason of his left [knee] and leg 
conditions, not due to a back condition.

With respect to his service-connected left knee and leg 
disabilities, the veteran's service medical records show an 
extensive history of joint and neurological treatment.  For 
example, a July 1993 knee surgery report included reference 
to transient neurological deficits presumably associated with 
an epidural anesthesia.  Records from November 1994 show he 
had an antalgic gait.  So, in summary, there is evidence he 
had an altered gait when discharged from service, but there 
is no medical evidence suggesting this ambulatory pattern 
affected his low back - particularly in terms of 
precipitating chronic residual disability.  And again, 
apart from his complaints, there is no medical evidence of a 
chronic low back condition during service.  His military 
service ended in March 1995.



An April 1995 VA examination included an extensive review of 
the veteran's peripheral nerves.  There was no reference to 
back pain at that time.  He was found to have an unremarkable 
back examination.  A VA general medical examination report 
from the same month also had no relevant findings referable 
to his low back.

A May 1995 electromyogram (EMG) showed normal nerve 
conduction velocity in the veteran's leg, buttocks, and 
lumbar spine region.

In November 1997, the veteran had a VA orthopedic 
examination.  His medical records were again reviewed and 
pertinent military and medical history discussed.  While most 
of the findings in the report from that examination addressed 
his knees, it was noted he had a normal gait.  Moreover, no 
pedal callosities, breakdown, or unusual shoe wear was 
observed, which perhaps would be indicative of abnormal 
weight bearing.

A February 1999 private neurology report indicated a normal 
examination, except for some knee discomfort and patchy 
diffuse alteration of sensation in the left knee area.  A VA 
examination report from the same month addressed the 
veteran's left knee.  The examiner noted a review of the 
claims file and discussed the veteran's service and medical 
history.  Relevant to this particular claim at issue, the 
examiner observed no abnormal gait.  So all of the post-
service medical evidence up to and until that time did not 
show an altered gait or resulting low back condition.

The veteran had another VA general medical examination in 
September 2001.  His claims file again was reviewed and he 
described his current left knee disability, including 
complaints of pain and numbness.  His gait was abnormal, and 
he was observed to list to the left, while complaining of 
left knee pain.  Additional wear was noted on his left 
footwear, when compared to the right.  This report, 
therefore, is the first evidence of an abnormal gait - some 
6 years after the veteran's discharge from military service.



The first medical evidence of chronic low back pain is noted 
in the report of a May 2003 VA outpatient and physical 
therapy consultation.  That was over 8 years following the 
veteran's discharge from service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (The normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).  This is probative evidence against a theory of 
direct service connection.

During that May 2003 VA outpatient and physical therapy 
consultation, the veteran informed the evaluating clinician 
that he believed his low back pain derived from his service-
connected left knee and leg condition.  But as a layman, he 
does not have the necessary medical training and/or expertise 
to give a probative opinion on this determinative issue of 
causation - to etiologically link his low back disorder to 
functional impairment (specifically, an altered gait) 
attributable to his already service-connected left knee and 
leg disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).  He also reported a gradual onset of pain, 
beginning shortly after his knee surgery and during military 
service.  But this is no shown by the objective medical 
evidence.

Also mentioned in this outpatient consultation report is that 
x-rays showed mild spondylolysis and mild osteoarthritis.  
This represents the first evidence of degenerative arthritis 
- well outside of the one-year period after service required 
to establish service connection on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, and 1113; 38 C.F.R. §§ 3.307, 
3.309.

More recent outpatient physical therapy notes from May 2004 
indicate the veteran had a steady and non-antalgic gait.  In 
August 2004 he had a VA spine examination.  His claims file 
was reviewed and pertinent military and medical history 
discussed.  He complained of "pins and needles" spreading 
from his left knee to his back, with incidents of increasing 
symptoms over the previous four to five years, from four to 
five times per day then currently to as often as eight or 
nine times per day.  He indicated he did not use canes or 
crutches.

The veteran was observed as having a smooth gait upon 
entering and exiting the clinic.  Following physical 
examination and review of radiological evidence, 
the physician determined the veteran had chronic lumbar pain 
with evidence of degenerative disc disease.  The examiner 
indicated the veteran's low back condition "is less than as 
likely as not caused by or a result of the left knee 
condition."  In explaining the basis of the opinion, the 
examiner cited the lack of a noticeable limp at the time of 
the examination and in the physical therapy records from the 
prior year.  He also noted that evidence of muscle asymmetry 
was not shown.

The VA examiner's opinion is highly probative evidence 
against the veteran's claim for service connection on a 
secondary basis.  It rather definitively rules out any 
possible relationship between the veteran's current low back 
disorder (which is multi-faceted, including diagnoses of 
degenerative arthritis and disc disease) and his already 
service-connected left knee and leg disabilities.  In 
particular, the VA examiner discounted any notion of 
functional impairment associated with these service-connected 
disabilities, especially an altered gait, causing chronic 
problems with the veteran's low back.  There is no medical 
evidence rebutting this unfavorable VA medical opinion.

An addendum to that August 2004 VA examination opinion was 
prepared in May 2005.  The veteran's claims file was again 
reviewed, and his 1994 complaints of back pain were noted.  
The prior opinion was restated and the examiner added that 
the appearance of back complaints began after 2002.  The 
examiner then noted the inconsistencies in the veteran's 
history and the disparity between his symptoms and concurrent 
medical findings.  Some of his complaints, noted the 
examiner, were found to be non-physiological.  This 
supplemental opinion is further competent medical evidence 
that the veteran's current back problems are unrelated to his 
military service or any service-connected condition.



Lastly, as already alluded to, during his February 2006 
hearing the veteran initially indicated that doctors who had 
seen and evaluated him in 1997/98 at the local VAMC in 
Manchester told him his low back problems "could be" 
related to the functional impairment (altered gait, etc.) 
attributable to his service-connected left knee and leg 
disabilities.  But upon further questioning about these 
purported statements, he acknowledged these doctors "stopped 
short" of actually making this necessary linkage and, not 
only that, indicated they were unwilling to commit to giving 
this favorable nexus opinion.  See hearing transcript, pgs. 
5-7.  The Court has held that a veteran's lay statements 
relating what a medical professional supposedly told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions as to the nexus, standing alone, do not provide a 
basis on which to grant his claim.

For these reasons and bases, the claim for service connection 
for a low back disorder must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).


ORDER

The claim for service connection for a low back disorder, 
including secondary to the service-connected left knee and 
leg disabilities, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


